Title: To James Madison from Thomas Jefferson, 3 January 1798
From: Jefferson, Thomas
To: Madison, James


Dear SirJany. 3. 1798.
Your’s of Dec. 25. came to hand yesterday. I shall observe your directions with respect to the post day. I have spoken with the Depy. Post. M. Genl. on the subject of our Fredericksburg post. He never knew before that the Fredsbg. printer had taken the contract of the rider. He will be glad if either in your neighborhood or ours some good person will undertake to ride from April next. The price given this year is 330. D. & it will go to the lowest bidder who can be depended on. I understand (tho not from him) that Wyatt will be changed; and in general they determine that printers shall not be postmasters or riders. Before the receipt of your letter, I had informed Colo. Monroe of the paper you had put into my hands for him. The draught was accepted & paiment will be made at the proper term. Genl Van Cortlandt lodging in the same house with me, I had shewn him Bailey’s note, & he said he would let him know that I was the holder of it. All the nails you desire can be furnished from Monticello. I will give directions accordingly by my letter of this day. But as we can furnish the whole demand at any time in 3. weeks, and I presume you will not want them till your walls are done, I shall only direct that they go about them whenever they receive notice from you that you will soon want them. If you can give the second notification one month before your actual want, they will be in readiness. Our weather here has been as with you, cold & dry. The thermometer has been at 8°. The river closed here the first week of December, which has caught a vast number of vessels destined for departure. It deadens also the demand for wheat. The price at New York is 1.75 & of flour 8.50 to 9. Tobacco 11. to 12 D. There need be no doubt of greater prices. The bankruptcies here continue; the prison is full of the most reputable merchants, & it is understood that the scene is not yet got to it’s height. Prices have fallen greatly. The market is cheaper than it has been for 4. years. Labour & house rent much reduced. Dry goods somewhat. It is expected that they will fall till they get nearly to old prices. Money scarce beyond all example.
The Representatives have rejected the President’s proposition for enabling him to prorogue them. A law is past putting off the Stamp act till July next. The land tax will not be brought on. The Secretary of the Treasury says he has money enough. No doubt these two measures may be taken up more boldly at the next session when most of the elections will be over. It is imagined the Stamp act will be extended or attempted on every possible object. A bill has past the Repr. to suspend for 3. years the law arresting the currency of foreign coins. The Senate propose an amendment continuing the currency of the foreign gold only. Very possibly the bill may be lost. The object of opposing the bill is to make the French crowns a subject of speculation (for it seems they fell on the President’s proclamation to a Dollar in most of the states) and to force bank paper (for want of other medium), through all the states generally. Tenche Coxe is displaced, & no reason even spoken of. It is therefore understood to be for his activity during the late election. It is said that the people from hence quite to the Eastern extremity are beginning to be sensible that their government has been playing a foul game. In Vermont Chipman was elected Senator by a majority of one against the republican candidate. In Maryland Loyd by a majority of one against Winder the republican candidate. Tichenor chosen Governor of Vermont by a very small majority. The house of Representatives of this state is become republican by a firm majority of 6. Two counties it is said have come over generally to the republican side. It is thought the republicans have also a majority in the N. York H. of representatives. Hard elections are expected there between Jay & Livingston, & here between Ross & Mckean. In the H. of Representatives of Congress the Republican interest has at present on strong questions a majority of about half a dozen as is conjectured & there are as many of their firmest men absent; not one of the Antirepublicans is from his post. The bill for permitting private vessels to arm, was put off to the 1st. Monday in February by a sudden vote & a majority of 5. It was considered as an index of their dispositions on that subject, tho’ some voted both ways on other ground. It is most evident that the Antireps wish to get rid off [sic] Blount’s impeachment. Many metaphysical niceties are handing about in conversation to shew that it cannot be sustained. To shew the contrary it is evident must be the task of the Republicans, or of no body. Monroe’s book is considered as masterly by all those who are not opposed in principle, and it is deemed unanswerable. An answer however is commenced in Fenno’s paper of yesterday under the signature of Scipio. The real author not yet conjectured. As I take these papers merely to preserve them, I will forward them to you, as you can easily return them to me on my arrival at home; for I shall not see you on my way, as I mean to go by the Eastern shore & Petersburg. Perhaps the paragraphs in some of these abominable papers may draw from you now & then a squib. A pamphlet of Fauchet’s appeared yesterday. I send you a copy under another cover. A handbill is just arrived here from N. Y. where they learn from a vessel which left Havre about the 9th. of Nov. that the emperor had signed the definitive articles, given up Mantua, evacuated Mentz, agreed to give passage to the French troops into Hanover, and that the Portuguese Ambassador had been ordered to quit Paris on account of the seisure of fort St. Julian’s by the English, supposed with the connivance of Portugal. Tho’ this is ordinary mercantile news, it looks like truth. The latest official intelligence from Paris is from Taleyrand Perigord to the French Consul here (Letombe) dated Sep. 28. saying that our envoys were arrived & would find every disposition on the part of his government to accommodate with us. My affectionate respects to mrs. Madison; to yourself health & friendship. Adieu
